Citation Nr: 1009733	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-43 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for Guillain-Barré 
Syndrome. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of upper 
respiratory infection to include chronic obstructive 
pulmonary disease (COPD), and if so, whether the claim should 
be granted.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for inguinal and 
cervical lymphadenopathy.

6.  Entitlement to a total disability rating due to 
individual unemployability resulting from a service connected 
disability (TDIU).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and three relatives


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to June 
1978.  

The issues of service connection for hepatitis C and new and 
material evidence to reopen claims for service connection for 
residuals of upper respiratory infection, hypertension, and 
history on inguinal and cervical lymphadenopathy came to the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  The claims 
for service connection for Guillain-Barré Syndrome and for a 
total rating based on individual unemployability appear to be 
in connection with December 2006 and June 2007 rating 
decisions.  

In July 2009 the Veteran submitted a waiver of local 
jurisdiction in regard to evidence he submitted directly to 
the Board following the last adjudication of the claim by the 
RO.  The Board has accepted this additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. §§ 
20.800, 20.1304(c) (2009).

Where a claim has been finally denied by the Board, the Board 
has a jurisdictional responsibility to determine whether new 
and material evidence has been submitted regardless of the 
RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
The Board has a similar responsibility where the claim has 
previously been denied in a final RO decision.  Jackson v. 
Principi, 265 F.3d 136 (Fed. Cir. 2001).  Only where the 
Board concludes that new and material evidence has been 
received does it have jurisdiction to consider the merits of 
the claim.  Barnett, 83 F.3d at 1384; Jackson, 265 F.3d at 
136.  Thus, despite the various characterizations of the 
claims throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of service 
connection of residuals of an upper respiratory infection to 
include COPD, service connection of hypertension, and service 
connection of inguinal and cervical lymphadenopathy.  

The issues of service connection for Guillain-Barré Syndrome, 
service connection for hepatitis C, total rating based on 
individual unemployability, and the reopened claim for 
service connection of residuals of upper respiratory 
infection are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection of residuals of upper 
respiratory infection was initially denied in an August 1984 
Board decision; evidence received since the Board decision is 
not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.

2.  Entitlement to service connection of residuals of 
hypertension was initially denied in an August 1984 Board 
decision; evidence received since the Board decision is 
cumulative or redundant of the evidence previously of record 
and is not sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  Entitlement to service connection of residuals of upper 
respiratory infection was initially denied in an August 1984 
Board decision; evidence received since the Board decision is 
cumulative or redundant of the evidence previously of record 
and is not sufficient to raise a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 1994 Board decision that denied entitlement to 
service connection of residuals of upper respiratory 
infection is final; new and material evidence has been 
received to reopen a claim seeking service connection of 
residuals of upper respiratory infection.  38 U.S.C.A. §§ 
5108, 7104(b) (West 2002); 38 C.F.R.  
§§ 3.156(a), 20.1100, 20.1105 (2009).

2.  The August 1994 Board decision that denied entitlement to 
service connection of residuals of hypertension is final; new 
and material evidence has not been received to reopen a claim 
seeking service connection of hypertension.  38 U.S.C.A.  
§§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2009).

3.  The August 1994 Board decision that denied entitlement to 
service connection of inguinal and cervical lymphadenopathy 
is final; new and material evidence has not been received to 
reopen a claim seeking service connection of hypertension.   
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1100, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in March 2004, August 2006, and February 
2007, prior to the initial adjudication of the claim, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection and total rating based on 
individual unemployability.  The letter also satisfied the 
second and third elements of the duty to notify by informing 
the Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  He was informed that VA provided 
ratings based on the rating schedule and was given examples 
of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran was provided with notice that complies 
with Kent in a February 2009 letter.  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the August 2006 and February 2009 letters.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  For a 
finally-denied claim, VA is not required under the VCAA to 
provide a medical examination unless the claim is first 
reopened upon receipt of new and material evidence.  38 
C.F.R. § 3.159(c)(4)(C)(iii).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.




Claim to Reopen 

In an August 1984 decision, the Board denied entitlement to 
service connection of residuals of upper respiratory 
infection, service connection of hypertension, and service 
connection of inguinal and cervical lymphadenopathy.  When a 
claim is disallowed by the Board, it may not thereafter be 
reopened and allowed, and no claim based upon the same 
factual basis shall be considered.  When a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made and, 
if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1105.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).


Residuals of Upper Respiratory Infection 

The August 1984 Board decision denied the Veteran's claim for 
service connection for residuals of upper respiratory 
infection because there was no evidence of a chronic 
respiratory disorder at the time of decision nor was there 
evidence of any other residuals of the upper respiratory 
infections reported in service.  

At the time of the August 1984 Board decision, the evidence 
of record included service medical records, which showed in-
service treatment for upper respiratory infection symptoms 
and a diagnosis of rhinitis, and private, VA medical center 
(VAMC), and hospital treatment records, which were negative 
for treatment or diagnosis of upper respiratory infection 
symptoms.  

Since the August 1984 Board decision, the Veteran has 
submitted VAMC treatment records showing a diagnosis of COPD 
in May 2001 and a chest X-ray that revealed mild COPD with 
some mild scarring or plate-like atelectasis in the left lung 
base.  VAMC treatment records from November and December 2002 
documented complaints of chest pain and ruled out a heart 
attack.  It was noted that the main problem was smoking about 
17 marijuana cigarettes per day with the last usage in 
September 2002.  These records have never been submitted 
before and material as they contain a current diagnosis of a 
chronic respiratory disorder.    

Therefore, as new and material evidence has been submitted 
that raises a reasonable possibility of substantiating the 
claim, reopening the claim is warranted. 


Service Connection of Hypertension

The August 1984 Board decision denied the Veteran's claim for 
service connection of hypertension because the disability was 
first demonstrated five years after service and was not shown 
to be related to service.    

At the time of the 1984 Board decision, the evidence of 
record included service medical records, which showed blood 
pressure readings within normal limits, and private, VA 
medical center (VAMC), and hospital treatment records, which 
demonstrated continued treatment for hypertension beginning 
five years post-discharge.  

Since the August 1984 Board decision, the Veteran has 
submitted VAMC treatment records showing continued treatment 
for hypertension and statements asserting that hypertension 
began in service.  These records and statements are 
cumulative of the evidence previously submitted to the Board 
before the 1984 denial of service connection and do contain 
new evidence that demonstrates a link between the Veteran's 
current hypertension and service.    

Therefore, as new and material evidence has not been 
submitted that raises a reasonable possibility of 
substantiating the claim, reopening the claim is not 
warranted. 


Service Connection of Inguinal and Cervical Lymphadenopathy

The August 1984 Board decision denied the Veteran's claim for 
service connection of inguinal and cervical lymphadenopathy 
because there was no evidence of a chronic disorder at the 
time of decision nor was there evidence that the swelling of 
the lymph nodes of the groin and neck in service were 
symptoms of a chronic disorder.    

At the time of the 1984 Board decision, the evidence of 
record included service medical records, which showed 
episodes of swelling of the lymph nodes but no diagnosis, and 
private, VA medical center (VAMC), and hospital treatment 
records, which showed no disability of the lymphatic system.  

Since the August 1984 Board decision, the Veteran has 
submitted VAMC treatment records, which are negative for any 
complaints, treatment, or diagnosis of a lymphatic system 
disability, and statements that the Veteran which assert that 
inguinal and cervical lymphadenopathy was incurred in 
service.  These records and statements are cumulative of the 
evidence previously submitted to the Board before the 1984 
denial of service connection and do contain new evidence that 
demonstrates a current lymphatic system disability and a link 
between such a disability and service.    

Therefore, as new and material evidence has not been 
submitted that raises a reasonable possibility of 
substantiating the claim, reopening the claim is not 
warranted.
ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for residuals of upper 
respiratory infection is reopened.

New and material evidence having not been received, the claim 
for entitlement to service connection for hypertension is not 
reopened.

New and material evidence having not been received, the claim 
for entitlement to service connection for inguinal and 
cervical lymphadenopathy is not reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

In terms of the claim for service connection of residuals of 
upper respiratory infection, the record shows that the 
Veteran has a current diagnosis of COPD and he has stated 
throughout the history of this claim that he incurred an 
upper respiratory disability in and as a result of service.  
Specifically, the Veteran has stated that scarring from the 
upper respiratory infections he experienced in service has 
caused his COPD.  While clinical findings throughout the 
claim have revealed normal lungs or the absence of scarring, 
a May 2001 X-ray showed mild COPD with some mild scarring or 
plate-like atelectasis in the left lung base.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Further, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, the Veteran is not competent to state that his 
current COPD is due to scarring produced due to in-service 
upper respiratory infections as this is a medical opinion 
which requires expertise.  Nevertheless, as there is evidence 
of in-service upper respiratory infection symptoms and a 
current diagnosis of COPD with some evidence of lung 
scarring, an examination is accordingly "necessary" under 38 
U.S.C.A. § 5103A(d).  

In terms of the Veteran's claim for service connection of 
Guillain-Barré Syndrome, the Veteran claims that he incurred 
the disease as a result of the swine flu vaccination he 
received in 1976.  An October 2005 VAMC treatment record 
included a diagnosis of Guillain-Barré Syndrome.  Basic 
Internet research shows that the Centers for Disease Control 
recommended the cessation of the 1976 swine flu vaccination 
program based on reports of a possible link between the 
vaccination and the development of Guillain-Barré Syndrome 
and vaccination records submitted by the Veteran show that he 
received the vaccination in question in December 1976.  An 
examination is necessary to determine whether the Veteran's 
current disability is related to his in-service vaccination.   

Similarly, the Veteran claims that he incurred hepatitis C 
from air guns used to give vaccinations in service.  The 
Veteran has consistently stated throughout the history of his 
claim that he incurred hepatitis C in and as a result of 
service.  The Board notes that the Veteran has admitted to a 
long history of intravenous drug usage and this represents a 
major risk factor for contracting hepatitis C.  An 
examination is necessary to determine whether the Veteran's 
current hepatitis C is linked to his in-service vaccination.    

Finally, the Veteran has stated throughout his claim that he 
is not employable due to his service-connected and claimed 
conditions.  This represents an informal claim for TDIU.  The 
claims for service connection are inextricably intertwined 
with entitlement to TDIU, since TDIU depends on what 
conditions are service connected.  See Shields v. Brown, 8 
Vet. App.346, 350-51 (1995); see also Flash v. Brown, 8Vet. 
App.332, 338-40 (1995).  Therefore, the TDIU issue must be 
remanded to allow for adjudication of the recent service 
connection claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
general medical examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
residuals of upper respiratory infection 
to include COPD, Guillain-Barré Syndrome, 
and hepatitis C and to determine the 
impact each diagnosed disability has on 
the Veteran's ability to obtain and retain 
gainful employment.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide diagnoses 
corresponding to the claimed residuals of 
upper respiratory infection to include 
COPD, Guillain-Barré Syndrome, and 
hepatitis C. 

The examiner should provide an opinion as 
to:

a).  Whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that any currently diagnosed 
upper respiratory disorder, to include 
COPD, had its onset in active service; is 
otherwise the result of disease or injury 
in service; or was aggravated (underwent 
an increase in underlying disability) in 
service.  

b).  Whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that currently diagnosed 
Guillain-Barré Syndrome had its onset in 
active service; is otherwise the result of 
disease or injury in service; or was 
aggravated (underwent an increase in 
underlying disability) in service.  

c).  Whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that currently diagnosed 
hepatitis C had its onset in active 
service; is otherwise the result of 
disease or injury in service; or was 
aggravated (underwent an increase in 
underlying disability) in service.  

d).  The examiner should state whether 
each disability, as likely as not, 
prevents him from obtaining or retaining 
gainful employment that his education and 
occupational experience would otherwise 
permit him to undertake.  If further 
examination is recommended, it should be 
undertaken.

The rationale for all opinions should be 
provided.  The examiner is advised that 
the Veteran is competent to report his 
history and symptoms and that his reports 
must be considered in formulating the 
requested opinion.

2.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection of 
residuals of upper respiratory infection 
to include COPD, Guillain-Barré Syndrome, 
hepatitis C, and TDIU should be 
readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


